UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x   18-cv-04103 (PKC)(LP)

BIANCA ABREU,

                              Plaintiff

                -against-                                  AFFIRMATION IN SUPPORT OF
                                                           MOTION FOR ATTORNEY’S FEES

RECEIVABLE COLLECTION SERVICES,
LLC,

                             Defendant

------------------------------------------------------x



   ROBERT L. ARLEO, ESQ. P.C., an attorney duly admitted to practice law in the State of

New York and in the United States District Court for the Eastern District of New York, hereby

affirms the underlying to be true under the penalties of perjury:

   1. My law firm represents Receivable Collection Services, LLC, the Defendant named in the

        above-entitled lawsuit.

   2. I am fully familiar with all aspects of the herein lawsuit and I submit this Affirmation in

        support of the Defendant’s motion to compel the Plaintiff and her attorneys to pay the

        attorneys fees incurred by the Defendant in defense of the herein lawsuit.

   3. Attached hereto as Exhibit “1” is a copy of my letter dated July 9, 2018 addressed to

        attorneys Edward Geller and M. Harvey Rephen which I sent to each via email on that

        date.
  4. After sending the referenced letter, I spoke via telephone with attorney Geller who

     advised me that he had received and reviewed the letter and that he would not withdraw

     the Queens County lawsuit referenced therein.

  5. I advised attorney Geller during our telephone conversation that the refusal to withdraw

     the Queens County lawsuit would result in a removal of said lawsuit to this federal district

     court.



DATED: New York, New York
      September 20, 2018



                                                               /s/     Robert L. Arleo
                                                              ROBERT L. ARLEO, ESQ. P.C.
                                                              380 Lexington Avenue,
                                                              17th Floor
                                                              New York, New York 10168
                                                              Phone: (212) 551-1115
                                                              Fax: (518) 751-1801
                                                              Email: robertarleo@gmail.com

TO: Edward B. Geller, Esq. P.C.
    Of Counsel to M. HARVEY REPHEN
    & ASSOCIATES, P.C.
    15 Landing Way
    Bronx, New York 10464
